DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Kelly, Reg. No. 34,847, on April 27, 2021.

In the Specification
[0005] A plurality of different hosted services each includes enabling logic that enables a set of actions. Usage data for a plurality of different tenants are accessed and actions are grouped into features based upon underlying enabling logic. A correlation score between features is identified based on tenant usage data for those features. A tenant under analysis is selected and usage data for the tenant under analysis are used to identify related features that the tenant under analysis is not using, based upon the correlation -2-scores for the features. An output system is controlled to surface the related features for the tenant under analysis. 

[0030] Logic 144 then trains a usage model that identifies the commonality of usage (or similarity) of the different features among the various tenants from which the data were acquired. For instance, it generates a model 145 that assigns scores to the different features indicative of how many of the tenants that use one feature also use other features. This is described in greater detail below, and gives (for example) a correlation between two features based on whether tenants that use a first feature will also use a second feature. 

[0042] FIG. 4 is a flow diagram illustrating one example of the operation of usage pattern model training and application logic 144 in acquiring information for a set of tenants, and in training a model for each segment. Tenant selection logic 170 first selects the set of tenants from which data are to be acquired in order to generate a model 145. Tenant information acquisition system 146 then accesses tenant data for the set of selected tenants. This is indicated by block 220 in the flow diagram of FIG. 4. For instance, demographic information acquisition logic 172 accesses demographic data 222. Usage acquisition logic 174 accesses usage data (such as atomic or micro-actions) from the set of tenants. This is indicated by block 224. Rule information acquisition logic 180 acquires -10-data that will indicate whether rules 150 apply to the various tenants. This is indicated by block 226. A wide variety of other tenant data can be accessed for the selected set of tenants as well, and this is indicated by block 228.
 
[0043] Based upon the acquired information, the tenant data[[ is]] are divided into different segments, based upon one or more different criteria. Identifying the different tenant segments based on the data is indicated by block 230. By way of example, size segmentation selection logic 192 can identify different size segments based upon the amount of data collected from tenants of different sizes. This is indicated by block 232. Usage segment selection logic 198 illustratively identifies usage segments based on data from different 

[0044] Once the data[[ is]] are acquired and has been segmented according to the identified segments, the tenant data for a particular segment (e.g., a tenant segment) is identified so that a model can be trained based on the tenant data for that tenant segment. Selecting a tenant segment for model training is indicated by block 238 in the flow diagram of FIG. 4. 

[0061] The tenant data can include demographic data 314 acquired by demographic information acquisition logic 172. [[It]]They can include usage data 316 acquired by usage acquisition logic 174 and atomic action logic 176. [[It]]They can include rule data 318 acquired by rule information acquisition logic 180. [[It]]They can include a wide variety of other tenant data 320 as well. Atomic action aggregation logic 196 is then controlled to aggregate the atomic or micro-actions, detected at the tenant under analysis, into features. This gives an indication as to which features the tenant under analysis is using. Aggregating the atomic or micro-actions into features is indicated by block 322 in the flow diagram of FIG. 7. 

[0071] It can thus be seen that the present description applies a wide variety of different filters in performing data mining to surface relevant information. The information is used to control model generator logic to generate a model indicative of -17-tenant usage information. The tenant usage information aggregates atomic or micro- actions into features and generates feature similarity (or common usage scores) for each of the features. When a tenant under analysis is selected, the tenant data [[is]]are acquired, using similar filters, and a tenant segment is identified. The proper model is identified and applied to the tenant under analysis to identify features that are not used by the tenant under analysis, but that are correlated to the features that the tenant under analysis is using. The scores can be adjusted by applying rules. Tenant data [[is]]are detected to indicate whether the rules are applicable, and the applicable rules are applied when identifying 

[0084] FIG. 9 provides a general block diagram of the components of a client device 16 that can run components of computing system 102 or tenant computing systems 106, 108, 110 or user devices or system 116 or that interacts with architecture 100, or both. In the device 16, a communications link 13 is provided that allows the handheld device to communicate with other computing devices and under some embodiments provides a channel for receiving information automatically, such as by scanning. Examples of communications link 13 include an infrared port, a serial/USB port, a cable network port such as an Ethernet port, and a wireless network port allowing communication though one or more communication protocols including General Packet Radio Service (GPRS), LTE, HSPA, HSPA+ and other 3G and 4G radio protocols, 1Xrtt, and Short Message Service, which are wireless services used to provide cellular access to a network, as well as WI-FI protocols, and BLUETOOTH protocol, which provide local wireless connections to networks.

[0096] Computer 810 typically includes a variety of computer readable media. Computer readable media can be any available media that can be accessed by computer 810 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer readable media may comprise computer storage media and communication media. A computer storage medium is different from, and does not include, a modulated data signal or carrier wave. Computer storage media include[[s]] hardware storage media including both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. A computer storage medium includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital -23-Communication media typically embody computer readable instructions, data structures, program modules or other data in a transport mechanism and can include any information delivery media. The term "modulated data signal" means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal. By way of example, and not limitation, communication media include wired media such as a wired network or direct-wired connection, and wireless media such as acoustic, RF, infrared and other wireless media. Combinations of any of the above should also be included within the scope of computer readable media.

In the Claims
20. (Currently Amended) A computing system, comprising: 
at least one processor, and 
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system to: 
acquire action data from a plurality of different tenant computing systems, the action data from each tenant computing system indicating actions taken by users of the tenant computing system in using one or more hosted services; 
group the action data, acquired for each tenant computing system, into feature groups based on feature enabling functionality in the one or more hosted services that enables the actions indicated by the action data, wherein 
each feature group represents a feature, and 
each feature group for each particular tenant computing system indicates that the particular tenant computing system uses the feature represented by the feature group; 
group the plurality of different tenant computing systems into a plurality of different tenant groups based on segmentation criteria, each of the tenant groups comprising a set of tenant computing systems from the plurality of different tenant computing systems; 
compare feature usage by different ones of the plurality of different tenant computing systems; 
based on the feature usage, train a plurality of different correlation models, each correlation model corresponding to a particular tenant group, of the plurality of different tenant groups, and having a[[ a]] correlation score that is generated for each feature relative to each other feature represented in the feature groups, the correlation score for a first feature relative to a second feature being indicative of an extent to which tenant -11-computing systems, in a same tenant group, that use the second feature also use the first feature; 
select one of the correlation models for a tenant computing system under analysis based on a tenant group that corresponds to the tenant computing system under analysis; 
apply the selected correlation model to usage data acquired from the tenant computing system under analysis to identify correlated features that are correlated to a feature used by the tenant computing system under analysis; and 
generate a control signal to control an interface system based on the correlated features.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose explicitly at least the following limitations of independent claims 1 and 11, when read in combination with the other limitations of the claims:
train, based on the feature usage data, a correlation model having a set of correlation scores, wherein each particular correlation score, in the set of correlation scores, indicates a correlation between a first feature represented in the feature groups and a second feature represented in the feature groups and is indicative of how many tenant computing systems that use the second feature also use the first feature ….


based on the feature usage, train a plurality of different correlation models, each correlation model corresponding to a particular tenant group, of the plurality of different tenant groups, and having a correlation score that is generated for each feature relative to each other feature represented in the feature groups, the correlation score for a first feature relative to a second feature being indicative of an extent to which tenant -11-computing systems, in a same tenant group, that use the second feature also use the first feature ….

The closest prior art of record is Eggs.  Eggs discloses a recommender engine in a multi-tenant system that presents recommended business applications to a user based on the application of one or more filters.  Among these filters may be an item-item collaborative filter that determines that business applications that are similar to those already bought by an active user might be of interest to him.  However, Eggs does not appear to quantify the exact number of users or systems that use a given application and also use a second application.
	The second closest prior art of record is de Knijf.  In de Knijf, a churn prediction model uses behavioral data and user characteristics to predict whether a given user will stop using an application based, at least in part, on the user’s actions in navigating through the application.  However, it appears that only one model is trained in de Knijf, not one for each group, nor is de Knijf concerned with tenant computing systems.
	None of the other prior art of record appears to disclose explicitly the limitations cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125